§
                                                               No. 08-21-00034-CR
                                                  §
                                                                 Appeal from the
  EX PARTE: JARETH CARDENAS,                      §
                                                                394th District Court
                                                  §
                                                            of Culberson County, Texas
                                                  §
                                                                    (TC# 5684)



                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the order of the court below and remand the case to the district

court for immediate further proceedings consistent with this opinion. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 21ST OF JULY, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.